Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application and Preliminary Amendment filed 9/13/2021. The claim listing examined is that filed 9/13/2021 and on the claim worksheet mailed 12/16/2021 with the Notice to File Corrected Application Papers.
A replacement copy of the original claims was filed in Response to Pre-Examination Notice filed 2/15/2022. This is merely a substitute copy of the original claims as filed and not a claim amendment entered for examination. 
Claims 1, 2, 11-14, 16-18, 20, 21, 24, 28, 30, 34, 37, and 38 are pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 11-14, 16-18, 20, 21, 24, 28, 30, 34, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites multiple ranges for solubility parameter and softening point, which include narrower statements of the range/limitation. Similarly claims 2, 11-14, 16-18, 20, 21, 24, 28, 30, 34, 37, and 38 which depend from claim 1 are rejected. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 11 recites “wherein said step of contacting . . . . and chemically reacting the oxygen comprising feedstock in the presence of said one or more solvents or solvent mixture”. It is unclear if chemically reacting is the reaction between the oxygen comprising feedstock and the amine/amide(s) or a separate reaction.
Claim 16 recites the phrase "such as" which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 21 states “a temperature within the range of about 60 C atmosphere”.
Claim 24 recites “wherein said step of contacting . . . .  is carried out at super critical fluid conditions.” It is unclear which fluid must be provided at supercritical conditions, whether the feedstock, the amine/amide, or other. 
Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 recites “one or more primary or secondary mono-amine or amide” however claim 16 recites wherein the one or more amine/amide comprises an amine/amide selected from the group consisting of a list of amines which includes amines that are not primary or secondary amines. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 11-14, 16-18, 20, 21, 28, 30, 34, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartleson (US 2,690,976).
With respect to claims 1, 2, 13, 16, 21, 28, 30, 34, 38, Bartleson teaches a method for producing an asphalt additive for improving the properties of asphalt comprising the steps of: (i) admixing a phosphorous pentasulfide-olefin (e.g. from moto polymers or olefins made by polymerization (col. 3, line 52+)) reaction product with steam to replace the sulfur with oxygen (steam product more effective (col. 5, line 5+)) and (ii) contacting the oxygen comprising feedstock with an amine at room temperature or slightly above, preferably at a temperature of about 200F (col. 4, lines 40-73), which falls within the claimed range of about 60 °C to about 400 °C.
The amine may be a higher aliphatic hydrocarbon amine including e.g. cocoamine, decylamine, dodecylaimine, and amines composed of these amines  (col. 5, line 8+). Because overlapping reactants are reacted under conditions in an overlapping range, it is expected that the same products will be formed having properties in overlapping conditions, including oxygen and nitrogen content, solubility, solvents for dissolving, and softening point.
With respect to claims 11-12, Bartleson teaches wherein the first reaction may occur in the presence of a diluent which may or may not be removed, thus used or not  in the second step (col. 4, line 40+). 
With respect to claim 17, it would have been obvious to one of ordinary skill in the art at the time of filing to separate and recycle unreacted amine to create a more economical process. 
With respect to claim 18, Bartleson teaches the amount of amine is from 0.1 to 1.5 times required for theoretical neutralization of the reaction product (col. 5, line 52+), which when converted falls within a range overlapping the claimed range of amine to oxygen about 0.1:1 to about 50:1.
With respect to claim 20, Bartleson teaches wherein the reaction may be carried out at sub or superatmospheric pressure (col. 4, line 20). 
With respect to claim 37, it would have been obvious to one of ordinary skill in the art at the time of filing to carry out the process in batch or flow through as one of a limited number of options. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDI M DOYLE/Examiner, Art Unit 1771